 


109 HR 1440 IH: Stamp Out Censorship Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1440 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Sanders (for himself, Mr. Abercrombie, Mr. Paul, Mr. Boucher, Mr. McDermott, and Ms. Watson) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit the Federal Communications Commission from imposing penalties for indecent broadcasts on providers of video over cable television systems, satellite carriers, the Internet, or non-broadcast providers. 
 
 
1.Short titleThis Act may be cited as the Stamp Out Censorship Act of 2005. 
2.ProhibitionSection 503 of the Communications Act of 1934 (47 U.S.C. 503) is amended by adding at the end the following new subsection: 
 
(c)Indecency authority available only with respect to broadcastingThis section shall be construed to permit the Commission to impose a forfeiture penalty under this section with respect to any indecent utterance only if that utterance is broadcast by a radio or television broadcasting station..  
 
